TRANSITION AGREEMENT

This Transition Agreement is made as of March 25, 2015 (the “Effective Date”) by
and between DIGI INTERNATIONAL INC., a Delaware corporation (the “Company”), and
Steven Snyder (“Executive”).

WHEREAS, Executive is currently employed as Sr. Vice President, and Chief
Financial Officer of the Company, pursuant to an offer letter dated October 28,
2010 (the “Letter Agreement”);

WHEREAS, in connection with, and as a condition of the Letter Agreement,
Executive and the Company entered into a DIGI International Employment,
Confidential Information, and Arbitration Agreement, signed by Executive on
November 7, 2010 (the “Confidential Information Agreement”);

WHEREAS, Executive and the Company are parties to certain stock option
agreements, which grant to Executive certain options to purchase shares of the
Company’s common stock under certain circumstances specified in the option
agreements;

WHEREAS, Executive and the Company are parties to certain stock restricted stock
unit agreements, which grant to Executive certain restricted stock units options
in accordance with the plans under which the units were granted and the related
restricted stock unit agreement; and 

WHEREAS, Executive and the Company have agreed upon a smooth transition of
Executive’s employment with the Company, according to the terms and conditions
of this Agreement, with both the Company and Executive desiring Executive to
remain employed by the Company through October 31, 2015.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement, the parties, intending to be legally bound, agree as follows:

1. Transition.

(a) Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to continue Executive’s employment, and Executive hereby
accepts continued employment by the Company, for the period (the “Transition
Period”) commencing on the Effective Date and continuing until the earlier of
(a) October 31, 2015 (the “Anticipated Separation Date”), or (b) the date on
which Executive’s employment is earlier terminated under Section 6. The
effective date of the termination of Executive’s employment with the Company for
any reason is referred to herein as the “Termination Date.” For purposes of
Section 7 of this Agreement only, with respect to the timing of any payments
thereunder, the Termination Date shall mean the date on which a “separation from
service” has occurred for purposes of Section 409A of the Internal Revenue Code
and the regulations and guidance thereunder (the “Code”).

(b) Officer Role. Executive hereby resigns from his positions as Sr. Vice
President, and Chief Financial Officer of the Company, and as an officer or
director of any subsidiary of the Company, effective as of the earlier of
(i) the date requested by the Chief Executive Officer due to commencement of his
successor’s employment, and (ii) the Termination Date. The effective date of
Executive’s resignation as Sr. Vice President, and Chief Financial Officer is
referred to herein as the “Officer Resignation Date.” If the Officer Resignation
Date occurs prior to the Termination Date, Executive will continue to be an
employee of the Company through the Termination Date and will continue to
receive his salary and benefits through the Termination Date.

(c) Conduct During Transition. Executive shall follow all applicable policies
and procedures previously adopted by the Company or adopted by the Company
during the Transition Period, including, without limitation, policies related to
business ethics, non-discrimination, conflict of interest, confidentiality and
protection of trade secrets. Executive shall not engage in any activity during
the Transition Period that is detrimental or is reasonably likely to be
detrimental to the Company’s best interests.

2. Duties. While Executive is employed by the Company during the Transition
Period, Executive’s responsibilities shall be as follows:

(a) Initial Transition Period. During the period from the Effective Date through
July 31, 2015 (the “Initial Transition Period”), Executive shall continue to
devote his full time, attention and energy to performing his duties and
responsibilities to the Company. Executive’s responsibilities and duties during
the Initial Transition Period shall include such duties as requested by the
Chief Executive Officer, which may include, without limitation, (i) assisting
with ongoing matters on which he worked prior to the Effective Date,
(ii) facilitating the transition of his prior responsibilities, and (iii) timely
executing and delivering such acknowledgements, instruments, certificates, and
other ministerial documents (including without limitation, certification as to
specific actions performed by Executive in his capacity as an officer of the
Company) as may be necessary or appropriate to formalize and complete the
applicable corporate records. Notwithstanding the foregoing, during the Initial
Transition Period, the Company will permit Employee reasonable time to begin a
search for other employment, including interviewing and other activities
associated with searching for and obtaining new employment.

(b) Second Transition Period. During the period from August 1, 2015 through the
Anticipated Separation Date (the “Second Transition Period”), Executive shall at
the Company’s reasonable request and upon reasonable notice, timely execute and
deliver such acknowledgements, instruments, certificates, and other ministerial
documents (including without limitation, certification as to specific actions
performed by Executive in his capacity as an officer of the Company) as may be
necessary or appropriate to formalize and complete the applicable corporate
records. In addition, at the Company’s reasonable request and upon reasonable
notice, Executive will, from time to time, discuss and consult with the Company
regarding business matters that he was directly and substantially involved with
while employed by the Company. Executive shall not be required to report to work
on a regular basis during the Second Transition Period.

3. Compensation and Benefits. While Executive is employed by the Company during
the Initial and Second Transition Period, Executive shall continue to receive
his base salary as of the Effective Date, and shall remain eligible to
participate in all employee benefit plans and programs generally available to
employees of the Company, to the extent that Executive meets the eligibility
requirements for each individual plan or program. Executive shall continue to be
eligible for incentive compensation in accordance to the terms of his Employment
Agreement and any annual cash incentive plan in effect through the end of the
Initial Transition Agreement.

4. First Executive Release. At the same time Executive signs this Agreement,
Executive also will sign a release in the form attached to this Agreement as
Exhibit A (the “First Release”).

5. Stock Options and Restricted Stock Unit.  Executive acknowledges and agrees
that the stock options and restricted stock units listed in this Section 5 are
his only stock options, restricted stock units or other rights to purchase or
acquire shares of the Company’s Common Stock and (i) that such stock options are
exercisable, or will become exercisable, in accordance with the plans under
which the options were granted and the related option agreements and only to the
extent such options currently are vested, or become vested by virtue of
Executive’s continued employment with the Company pursuant to this Agreement and
(ii) that such restricted stock units are vested, or will become vested, in
accordance with the plans under which the units were granted and the related
restricted stock unit agreement.  Executive further agrees and acknowledges that
all of such options to purchase the Company’s Common Stock will expire and cease
to be outstanding in accordance with the plans under which the options were
granted and the applicable option agreements.  Nothing in this Agreement is
intended to modify in any way the terms and conditions of the option agreements
or restricted stock units and it is the intent of Executive and the Company that
the options and units continue to vest in accordance with the option agreements
and restricted stock agreement while Executive is employed pursuant to this
Agreement.

1

                                                      Options Exercisable  
Option           Option     Total   Assuming Employment Through   Exercise      
    Expiration Grant Date   Options       10/31/2015   Price ($)           Date
11/30/10     150,000    
 
    150,000       9.60             11/30/20 11/22/11     60,000    
 
    58,750       10.63             11/22/21 11/20/12     55,000    
 
    40,104       9.35             11/20/22 11/20/13     55,000    
 
    26,354       10.81             11/20/23 11/20/14     27,500    
 
    0       7.40             11/20/24             Total
  Vested Units Grant Date   Restricted Stock Units
  Through 10/31/2015      
    05/27/14         12,500               4,167       11/20/14         13,750  
            0      

6. Early Termination. Executive’s employment with the Company may be terminated
prior to the Anticipated Separation Date for the following reasons:

(a) the Board terminates Executive’s employment with the Company for Cause (as
defined in Section 3.2 of the Employment Agreement, as amended by Section 8(b)
of this Agreement) or due to Executive’s breach of this Agreement;

(b) Executive terminates his employment with the Company for any reason; or

(c) Executive’s death.

If Executive’s employment terminates prior to the Anticipated Separation Date
for any of the reasons provided for in this Section 6, then the Company’s only
obligations to Executive shall be to pay Executive such compensation that has
been earned but not paid to Executive as of the Termination Date, including any
earned but unused vacation pay.

7. Separation Benefits.

(a) Separation Benefits. If Executive’s Termination Date is the Anticipated
Separation Date, then the Company shall pay Executive such compensation that has
been earned but not paid to Executive as of the Termination Date, including any
earned but unused vacation pay, and subject to satisfaction of the conditions
set forth below in Section 7(b), Executive shall receive the following
separation benefits (hereinafter the “Separation Benefits”):

(i) The Company will pay to Executive a lump sum payment equal to nine
(9) months of Executive’s base salary in effect immediately prior to the
Termination Date, less applicable withholdings, which shall be paid within 15
business days following expiration of the rescission period provided for in the
Second Release (defined below).

(ii) The Company shall pay Executive a pro-rata bonus based on (x) the number of
months worked in the 2015 fiscal year as of the end of the Initial Transition
Period; and (y) the Company’s actual performance against annual objectives. This
pro-rata bonus shall be paid no later than 2.5 months after the close of the
2015 fiscal year.

(iii) If Executive elects to continue his group medical and dental insurance
pursuant to the terms of the applicable plans and laws (“COBRA health
coverage”), the Company will pay Executive’s group medical and dental health
premiums at the same level of coverage as in effect as of the Termination Date,
through the earliest of (a) three (3) months following the Termination Date,
(b) the date on which Executive becomes eligible for comparable group medical or
dental coverage from any other employer, or (c) the date that COBRA health
coverage ends under the applicable plan or laws.

(b) Conditions. Executive’s receipt of the Separation Benefits is subject to the
following conditions: (i) on or within twenty-one (21) days after the
Anticipated Separation Date, Executive has signed a second release in the form
attached to this Agreement as Exhibit B (the “Second Release”), (ii) Executive
has not rescinded the Second Release within the rescission period set forth in
the Second Release, and (iii) Executive has not breached Executive’s obligations
under this Agreement or the Employment Agreement.

8. Claims Involving the Company. Executive agrees that he will, at any future
time, be available upon reasonable notice from the Company, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that Executive has or may
have knowledge of by virtue of his employment by or service to the Company or
any related entity. In performing his obligations under this Section 8 to
testify or otherwise provide information, Executive will honestly, truthfully,
forthrightly, and completely provide the information requested. Executive will
comply with this Agreement upon notice from the Company that the Company or its
attorneys believe that his compliance would be helpful in the resolution of an
investigation or the prosecution or defense of claims.

9. Non-disparagement. Executive will not malign, defame, or disparage the
reputation, character, image, products, or services of the Company, or the
reputation or character of the Company’s directors, officers, employees, or
agents. The current members of the Board will not disparage Executive’s
reputation, image or character, and neither the Board nor the Company will
authorize or encourage any employee of the Company to disparage Executive’s
reputation, image or character. Nothing in this Agreement is intended to prevent
or interfere with Executive or the Company from making any required or
reasonable communications with, or providing information to, any governmental,
law enforcement, or stock exchange agency or representative, or in connection
with any governmental investigation, court, administrative or arbitration
proceeding.

10. Interpretation of Releases. This Agreement will not be interpreted or
construed to limit the First Release or the Second Release in any manner. The
existence of any dispute respecting the interpretation of this Agreement or the
alleged breach of this Agreement will not nullify or otherwise affect the
validity or enforceability of the First Release or the Second Release.

11. Time to Consider Agreement. Executive understands that he may take 21
calendar days after the date on which Executive receives this Agreement and the
First Release, not counting the date on which Executive receives them, to decide
whether to sign this Agreement and the First Release. Executive represents that
if he signs this Agreement and the First Release before the expiration of the
21-day period, it is because he has decided that he does not need any additional
time to decide whether to sign this Agreement and the First Release. Executive
agrees further that any changes made to this Agreement or the First Release
before Executive signs them, whether material or immaterial, will not restart
the 21-day consideration period. Executive understands that his acceptance of
this Agreement must be hand-delivered or mailed to the Company in the manner set
forth in the First Release. If Executive chooses not to sign this Agreement or
the First Release, Executive’s employment will be terminated upon expiration of
the 21-day consideration period and Executive will not be entitled to the
benefits provided for in this Agreement.

12. Right to Rescind. Executive understands that he has the right to rescind
this Agreement and the First Release for any reason within fifteen (15) calendar
days after he signs them, not counting the date on which he signs the Agreement
and the First Release. Executive understands that this Agreement and the First
Release will not become effective or enforceable unless and until Executive has
not rescinded them and the applicable rescission period has expired. Executive
understands that if he rescinds this Agreement or the First Release, the
rescission must be in writing and hand-delivered or mailed to the Company in the
manner set forth in the First Release.

13. Advice of Counsel. Executive has been advised, and by this Agreement is
again advised, to consider this Agreement carefully and to review it with legal
counsel of the Executive’s choice. Executive understands the provisions of this
Agreement and has been given the opportunity to seek independent legal advice
before signing this Agreement.

14. Miscellaneous.

(a) Amendment. This Agreement may be amended only in writing, signed by both
parties and approved by the Board.

(b) Withholding and Tax Matters. Executive acknowledges and agrees that neither
the Company nor anyone acting on the Company’s behalf has made any
representations to Executive concerning the tax consequences of entering into
this Agreement and receiving the Severance Benefits and that Executive has not
relied on any tax advice from the Company or anyone acting on the Company’s
behalf. The Company may withhold from the Severance Benefits such federal, state
and local income and employment taxes as the Company may determine are required
or authorized to be withheld pursuant to any applicable law or regulation.
Except for any tax amounts withheld by the Company from the Severance Benefits
and any employment taxes required to be paid by the Company, Executive shall be
responsible for payment of any and all taxes owed in connection with the
Severance Benefits.

(c) Section 409A. The payments provided under this Agreement are intended to be
exempt from the requirements of Code Sections 409A(a)(2), (3) and (4), including
current and future guidance and regulations interpreting such provisions, and it
should be interpreted accordingly.

(d) Entire Agreement. This Agreement, the Confidential Information Agreement,
the applicable option and restricted stock unit agreements, and any qualified
employee benefit plans sponsored by the Company in which Executive is a
participant are intended to define the full extent of the legally enforceable
undertakings of the parties, and no promises or representations, written or
oral, that are not set forth explicitly in this Agreement, the Confidential
Information Agreement, the applicable option and restricted stock unit
agreements, the Indemnification Agreement, or any qualified employee benefit
plans sponsored by the Company in which Executive is a participant are intended
by either party to be legally binding. All other agreements and understandings
between Executive and the Company, including without limitation the Letter
Agreement, are hereby cancelled, terminated, and superseded.

(e) Binding Effect; Assignment. This Agreement shall inure to the benefit of and
be binding upon the Company, its successors and assigns, and shall inure to the
benefit of and be binding upon Executive and Executive’s heirs, distributes and
personal representatives. The rights and obligations of the Company under this
Agreement may be assigned to a successor without any further consent from
Executive. Executive’s rights and obligations may not be assigned to any other
person or entity.

(f) Governing Law; Jurisdiction and Venue. All matters related to the
interpretation, construction, application, validity and enforcement of this
Agreement (including its Exhibits) shall be governed by the laws of the State of
Minnesota without giving effect to any choice or conflict of law provision or
rule, whether of the state of Minnesota or any other jurisdiction, that would
otherwise cause the application of the laws of any jurisdiction other than the
State of Minnesota. Executive and the Company consent to jurisdiction of the
courts of the State of Minnesota and/or the federal district courts in
Minnesota, for the purpose of resolving all issues of law, equity, or fact,
arising out of or in connection with this Agreement, the First Release or the
Second Release. Any action involving claims of a breach of this Agreement, the
First Release or the Second Release shall be brought in such courts. Each party
consents to personal jurisdiction over such party in the state and/or federal
courts of Minnesota and hereby waives any defense of lack of personal
jurisdiction or inconvenient forum. Venue, for the purpose of all such suits
commenced in state court, shall be in Hennepin County, State of Minnesota.

(g) Knowing and Voluntary Signature. Executive acknowledges that he has
carefully read this Agreement (including its Exhibits) and that he is
voluntarily agreeing to the terms of this Agreement.

(h) Captions and Headings. The captions and section headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

(i) Multiple Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which shall constitute one
instrument.

2

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

DIGI INTERNATIONAL INC.

/s/ Ronald Konezny
By:
Its: President & Chief Executive Officer


EXECUTIVE

/s/ Steven Snyder

3

EXHIBIT A

FIRST RELEASE BY
STEVEN SNYDER

Definitions. I intend all words used in this First Release to have their plain
meanings in ordinary English. Specific terms that I use in this First Release
have the following meanings:



  A.   I, me, and my means Steven Snyder and anyone who has or obtains any legal
rights or claims through Steven Snyder.



  B.   Digi means Digi International Inc., any entity related to Digi
International Inc. in the present or past (including without limitation, its
predecessors, parents, subsidiaries, members, affiliates, and divisions) and any
successors of Digi International Inc.



  C.   Company means Digi; the present and past officers, directors, members,
committees, shareholders (together with any officers, partners, managers
members, employees, agents and affiliates of any such shareholder), agents, and
employees of Digi; any company providing insurance to Digi in the present or
past; the present and past employee benefit plans sponsored or maintained by
Digi (other than multiemployer plans) and the present and past fiduciaries of
such plans; the attorneys for Digi; and anyone who acted on behalf of Digi or on
instructions from Digi.



  D.   Agreement means the Transition Agreement between Digi and me that I am
executing on the same date on which I execute this First Release, including all
of the documents attached to the Agreement.



  E.   My Claims means all of my rights that I now have to any relief of any
kind from the Company, including without limitation:



  1.   all claims arising out of or relating to my employment with Digi or the
termination of that employment;



  2.   all claims arising out of or relating to the statements, actions, or
omissions of the Company;



  3.   all claims arising out of or relating to any agreements (whether express
or implied) to which I and the Company are parties;



  4.   all claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964 and 1991, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Equal Pay Act, the Family Medical Leave Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Worker Adjustment and Retraining
Notification Act, the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Minnesota Human Rights Act and workers’ compensation
non-interference or non-retaliation statutes;



  5.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;



  6.   all claims for compensation of any kind, including without limitation,
bonuses, commissions, equity awards or equity-based compensation in any form
(including without limitation restricted units, unit options and any other form
of equity-based compensation), vacation pay, perquisites, and expense
reimbursements;



  7.   all claims for back pay, front pay, reinstatement, other equitable
relief, compensatory damages, damages for alleged personal injury, liquidated
damages, and punitive damages;



  8.   all claims that a past unlawful decision has or has had a continuing
effect on my compensation; and



  9.   all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
First Release, (iii) any claims for unemployment benefits, or (iv) any claims
for breach of the Agreement.

Agreement to Release My Claims. I will receive consideration from Digi as set
forth in the Agreement if I sign and do not rescind this First Release as
provided below. I understand and acknowledge that that consideration is in
addition to anything of value that I would be entitled to receive from Digi if I
did not sign this First Release or if I rescinded this First Release. In
exchange for that consideration I give up and release all of My Claims. I will
not make any demands or claims against the Company for compensation or damages
relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims.

Additional Agreements and Understandings. Even though Digi will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this First Release. My decision whether to sign this First Release is my own
voluntary decision made with full knowledge that the Company has advised me to
consult with an attorney.

Period to Consider the Release. I understand that I have 21 days from the day
that I receive this First Release, not counting the day upon which I receive it,
to consider whether I wish to sign this First Release. If I sign this First
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this First Release. I also agree that any changes made to this
First Release or to the Agreement before I sign it, whether material or
immaterial, will not restart the 21-day period.

My Right to Rescind this Release. I understand that I may rescind this First
Release at any time within 15 days after I sign it, not counting the day upon
which I sign it. This First Release will not become effective or enforceable
unless and until the 15-day rescission period has expired without my rescinding
it.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
First Release, I must deliver this First Release, after I have signed and dated
it, to Digi’s legal counsel by hand or by mail within the 21-day period that I
have to consider this First Release. To rescind my acceptance, I must deliver a
written, signed statement that I rescind my acceptance to Digi by hand or by
mail within the 15-day revocation period. All deliveries must be made to Digi’s
legal counsel at the following address:

Amy C. Seidel
Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Digi’s legal counsel at the address stated above.

Interpretation of the Release. This First Release should be interpreted as
broadly as possible to achieve my intention to resolve all of My Claims against
the Company. If this First Release is held by a court to be inadequate to
release a particular claim encompassed within My Claims, this First Release will
remain in full force and effect with respect to all the rest of My Claims.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Digi. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Digi be paid to any other person are
now in effect.

I have read this First Release carefully. I understand all of its terms. In
signing this First Release, I have not relied on any statements or explanations
made by the Company except as specifically set forth in the Agreement. I am
voluntarily releasing My Claims against the Company. I intend this First Release
and the Agreement to be legally binding.



    Dated:

     
Steven Snyder

4

EXHIBIT B

SECOND RELEASE BY
STEVEN SNYDER

Definitions. I intend all words used in this Second Release to have their plain
meanings in ordinary English. Specific terms that I use in this Second Release
have the following meanings:



  A.   I, me, and my means Steven Snyder and anyone who has or obtains any legal
rights or claims through Steven Snyder.



  B.   Digi means Digi International Inc., any entity related to Digi
International Inc. in the present or past (including without limitation, its
predecessors, parents, subsidiaries, members, affiliates, and divisions) and any
successors of Digi International Inc.



  C.   Company means Digi; the present and past officers, directors, members,
committees, shareholders (together with any officers, partners, managers
members, employees, agents and affiliates of any such shareholder), agents, and
employees of Digi; any company providing insurance to Digi in the present or
past; the present and past employee benefit plans sponsored or maintained by
Digi (other than multiemployer plans) and the present and past fiduciaries of
such plans; the attorneys for Digi; and anyone who acted on behalf of Digi or on
instructions from Digi.



  D.   Agreement means the Transition Agreement between Digi and me that I
signed on       , including all of the documents attached to the Agreement.



  E.   My Claims means all of my rights that I now have to any relief of any
kind from the Company, including without limitation:



  1.   all claims arising out of or relating to my employment with Digi or the
termination of that employment;



  2.   all claims arising out of or relating to the statements, actions, or
omissions of the Company;



  3.   all claims arising out of or relating to any agreements (whether express
or implied) to which I and the Company are parties;



  4.   all claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964 and 1991, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Equal Pay Act, the Family Medical Leave Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Worker Adjustment and Retraining
Notification Act, the Fair Credit Reporting Act, the Genetic Information
Nondiscrimination Act, the Minnesota Human Rights Act, the Minneapolis Civil
Rights Ordinance, the Minnesota Business Corporations Act, and workers’
compensation non-interference or non-retaliation statutes;



  5.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;



  6.   all claims for compensation of any kind, including without limitation,
bonuses, commissions, equity awards or equity-based compensation in any form
(including without limitation restricted units, unit options and any other form
of equity-based compensation), vacation pay, perquisites, and expense
reimbursements;



  7.   all claims for back pay, front pay, reinstatement, other equitable
relief, compensatory damages, damages for alleged personal injury, liquidated
damages, and punitive damages;



  8.   all claims that a past unlawful decision has or has had a continuing
effect on my compensation; and



  9.   all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include (i) any claims that the law does not allow to
be waived, (ii) any claims that may arise after the date on which I sign this
First Release, (iii) any claims for unemployment benefits, or (iv) any claims
for breach of the Agreement.

Agreement to Release My Claims. I will receive consideration from Digi as set
forth in the Agreement if I sign and do not rescind this Second Release as
provided below. I understand and acknowledge that that consideration is in
addition to anything of value that I would be entitled to receive from Digi if I
did not sign this Second Release or if I rescinded this Second Release. In
exchange for that consideration I give up and release all of My Claims. I will
not make any demands or claims against the Company for compensation or damages
relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims.

Additional Agreements and Understandings. Even though Digi will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Confidentiality. I understand that the terms of this Second Release are
confidential and that I may not disclose those terms to any person except under
the limited circumstances described in the Agreement.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Second Release and I have done so. My decision whether to sign this Second
Release is my own voluntary decision made with full knowledge that the Company
has advised me to consult with an attorney.

Period to Consider the Release. I understand that I have 21 days after the day I
receive this Second Release or the last day of my employment with Digi,
whichever is later, to consider whether I wish to sign this Second Release. If I
sign this Second Release before the end of the 21-day period immediately
following the termination of my employment, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Second Release. I also agree that any changes made to this
Second Release or to the Agreement before I sign it, whether material or
immaterial, will not restart the 21-day period.

My Right to Rescind this Release. I understand that I may rescind this Second
Release at any time within 15 days after I sign it, not counting the day upon
which I sign it. This Second Release will not become effective or enforceable
unless and until the 15-day rescission period has expired without my rescinding
it.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Second Release, I must deliver this Second Release, after I have signed and
dated it, to Digi by hand or by mail within the 21-day period that I have to
consider this Second Release. To rescind my acceptance, I must deliver a
written, signed statement that I rescind my acceptance to Digi by hand or by
mail within the 15-day revocation period. All deliveries must be made to Digi’s
legal counsel at the following address:

Amy C. Seidel
Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; and (2) properly
addressed to Digi’s legal counsel at the address stated above.

Interpretation of the Release. This Second Release should be interpreted as
broadly as possible to achieve my intention to resolve all of My Claims against
the Company. If this Second Release is held by a court to be inadequate to
release a particular claim encompassed within My Claims, this Second Release
will remain in full force and effect with respect to all the rest of My Claims.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Digi. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Digi be paid to any other person are
now in effect.

I represent and confirm that I have been fully paid for all wages, overtime,
commissions, bonuses, and other compensation that I have earned through the date
of this Second Release.

I have read this Second Release carefully. I understand all of its terms. In
signing this Second Release, I have not relied on any statements or explanations
made by the Company except as specifically set forth in the Agreement. I am
voluntarily releasing My Claims against the Company. I intend this Second
Release and the Agreement to be legally binding.



    Dated:       

Steven Snyder

5